NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STEVEN CHU, SECRETARY OF ENERGY,
Appellant, -

V.

THE BOEING COMPANY,
(SUCCESSOR-IN-INTEREST OF ROCKWELL
INTERNATIONAL CORPORATION),
Appellee.

THE BOEING COMPANY,
(SUCCESSOR-IN-INTEREST OF ROCKWELL
INTERNATIONAL CORPORATION),
Appellant,

V.

STEVEN CHU, SECRETARY OF ENERGY,
Appellee.

2011»1304, -1317

Appeals from the Armed Services Board of Contract
Appeals in nos. 33'7, 338, 339, and 9'78, Administrative
Judge R. Anthony McCann.

 

ENERGY V. BOEING CO 2

ON MOTION

ORDER

The Boeing Company moves to substitute James J.
Gallagher as principal counsel and to designate S. Jean
Kim as of counsel

Upon consideration thereof,
IT IS ORDERED THATZ

The motion is granted. Counsel for The Boeing Com-
pany should promptly file new entries of appearance

FOR THE COURT

 0 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: J ames J. (_}allagher, Esq. LED
S' Jea“. Klm’ ].3&"‘1' u.s.couafi)wu=mcss)n
Domenique Kirchner, Esq. THE FEDEF!)'.LC\RCU|'T

s21 HA¥ 07 2012

JAN HURBA].¥
CLERK